Case: 19-11219      Document: 00516073700          Page: 1    Date Filed: 10/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 28, 2021
                                    No. 19-11219
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Rosario Aguirre Serrato,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:19-CR-119-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Counsel appointed to represent Defendant Rosario Aguirre Serrato
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Defendant has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11219     Document: 00516073700          Page: 2   Date Filed: 10/28/2021




                                   No. 19-11219


   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. See United States v. Martinez, No. 20-50984 (5th
   Cir. Oct. 20, 2021). Counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2.




                                        2